UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-7612


PIERRE A. RENOIR,

                Plaintiff - Appellant,

          v.

WARDEN,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:14-cv-00345-JLK-RSB)


Submitted:   February 23, 2016             Decided:   February 26, 2016



Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Pierre A. Renoir, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Pierre A. Renoir seeks to appeal the district court’s order

dismissing as successive his 28 U.S.C. § 2254 (2012) petition.

We   dismiss      the    appeal    for   lack        of   jurisdiction     because     the

notice of appeal was not timely filed.

      Parties      are     accorded      30    days       after    the   entry   of    the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                             “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”          Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The district court’s order was entered on the docket on

July 18, 2014.           The notice of appeal was filed on October 2,

2015. *     Because Renior failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

deny leave to proceed in forma pauperis and dismiss the appeal.

We   also       deny    Renoir’s    motion          to    return   to    Keen    Mountain

Correctional Center and dispense with oral argument because the

facts     and    legal    contentions         are    adequately     presented     in   the

      *For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                               2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                   DISMISSED




                                    3